DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berkhof [4695052], further in view of Muntz et al [5367878].
With respect to claim 1, Berkhof discloses: Device for indicating the status of a gas burner (7) when operated with a gas control apparatus (11) with liquid-filled temperature controller comprising: a device (11) connected to an outlet of the gas control apparatus for the gas burner consists of a housing which has at least two interconnected chambers (14, 15), the device having contacts in connection with an electrical controller (26) that utilizes a diaphragm actuator (20) that depending on the pressure of the device will indicate an operatability of the burner [see FIG, col 2, line 38-col 3, line 38]. Berkho, however does not disclose the specific structure of the chambers and its relation to the contacts. 
Munts makes up for these deficiencies by teaching: 
Having interconnected chambers (62, 63) which are separated gas-tight by a membrane (61) connected on one side to an electrically conductive component (67, 68), wherein a chamber A (62)  is connected to the gas outlet of the gas control apparatus, the membrane to which the gas pressure of the gas burner is applied through an opening in the chamber A when the gas valve is open produces a stroke, wherein a chamber B (63) in which the side of the membrane having the connected electrically conductive component is positioned closes a circuit via contact elements led outwards and suitably indicates the operating status, wherein when the gas valve is closed, the stroke of the membrane goes back to the starting position at its own spring constant, the circuit is opened and no operating status is indicated [col 4, line 61-col 5, line 65].
It would have been obvious at the time of filing the invention to modify the apparatus of Berkhof with the teachings of Munts because Muntz provides a device operably dependent on pressure, when combined with a gas pressure of a burner, efficiency is increased, and more desirable temperatures are obtained.
Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Prior art, alone or in combination do not teach, suggest or makes obvious the limitations of the device as further detailed. For example, the device of Berkhof and Muntz do not show any operability details of the pilot element.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
9/8/2022